Title: From Abigail Smith Adams to Harriet Welsh, 8 September 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



dear Harriet
Saturday 8 Sep’ber 1814

I send you a Letter by mr Crufts this day received from Caroline. I had a few lines from her saying she was well, and longing to hear from us at Quincy. she had not then received my second Letter or Susans.
I thank you for the papers & for the Nutmegs; I send by mrs Cruft the money for them.
I hope for Letters by the J Adams and certainly shall have some, we must wait with patience for the communications which they bring; I am glad they have sealed the mouth of their messinger—you remember that mr A says in his  Letter, “never in my Life did I find myself surrounded with so much curiosity”—not a Lisp ought to escape untill the dispatches are delivered, I even beleive that our Letters may be kidnapd after they arrive, but if they are, they will not get any thing which might not be known—mr A is too well versed in diplomacy for that. what pleasure he will feel in reading the Letters of Madonough & Macomb & Brown, and in the Defence of Baltimore, it will dispell the gloom; tho not lessen the disgrace of the destruction of washington.
yours affectionately
A Adams